United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                     UNITED STATES COURT OF APPEALS                   November 6, 2003
                              FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 02-41440
                             Summary Calendar


                             PHILIP M. BRADY,

                                                        Plaintiff-Appellant,

                                    versus

                RANDALL GELINO, Individually & in his
               Official Capacity as Supervisor/Foreman,

                                                         Defendant-Appellee.


            Appeal from the United States District Court
                  for the Eastern District of Texas
                            (1:01-CV-254)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Philip Brady appeals, pro se, the summary judgment dismissal

of his action against Randall Gelino. Brady contends that Gelino’s

defense to the action is nullified because he was improperly

represented by government attorneys.            However, neither Kentucky v.

Graham, 473 U.S. 159 (1985), nor 28 C.F.R. § 50.15 bar government

representation of government employees sued in their individual

capacity.      “We   doubt   in   any   event    that   the   rules   regarding


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
representation by the government of its employees are intended for

the protection of opposing litigants....” Bontkowski v. Smith, 305

F.3d 757, 760 (7th Cir. 2002).

                                                      AFFIRMED




                                 2